     Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 1 of 7 PageID #: 72




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION
                           CRIMINAL ACTION NO. 5:19-cr-00067

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.

LEVI GLOVER (1)
                                                                         DEFENDANT

                         MEMORANDUM OPINION AND ORDER

         This matter comes before the Court upon Defendant Levi Glover’s Motion to Review Order

of Detention Pending Trial. [DN 28.] The government has responded. [DN 29.] As such, this matter

is ripe for adjudication. For the reasons that follow Defendant’s Motion to Review Order of

Detention Pending Trial [DN 28] is DENIED.

                                          I. Background

         Levi Glover was indicted on December 17, 2019 on one count of conspiracy to possess

with intent to distribute methamphetamine and one count of possession with intent to distribute

methamphetamine. [DN 1.] Glover was arrested on January 14, 2020. [DN 12.] Magistrate Judge

King conducted Glover’s initial appearance and ordered him detained until the detention hearing.

[DN 14.] Defendant then waived his detention hearing. [DN 19.] Glover later moved for a

detention hearing and Judge King conducted that hearing on January 27, 2020. [DNs 21 and 22.]

         Judge King ordered Glover be detained pending trial. [DN 14.] At the hearing, Glover

“proffered evidence of strong family ties to the community sufficient to overcome the

presumption”. [DN 24.] However, Judge King still found by clear and convincing evidence that

there was no condition or combination of conditions which would reasonably assure the safety of

the community. [Id.] Judge King also found by a preponderance of the evidence that there was no
  Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 2 of 7 PageID #: 73




condition or combination of conditions which would reasonably assure Glover’s appearance as

required. [Id.] Judge King also found Glover should be detained due to: 1) the weight of evidence

against the defendant; 2) Glover is subject to lengthy period of incarceration if convicted; 3)

Glover’s prior criminal history; 4) participation in criminal activity while on probation, parole, or

supervision; 5) history of violence or use of weapons; 6) history of alcohol or substance abuse; 7)

lack of stable employment; and 8) prior violations of probation, parole, or supervised release. [Id.]

Glover now asks this Court to review Judge King’s order of detention pending trial.

                                          II. Legal Standard

       Pursuant to 18 U.S.C. §3145(b), “if a person is ordered detained by a magistrate

judge…that person may file, with the court having original jurisdiction over the offense, a motion

for revocation or amendment of the order. The motion shall be determined promptly.” “When such

a motion is made, the district court uses a de novo standard when reviewing the Magistrate Judge's

decision.” United States v. Malone, 2018 U.S. Dist. LEXIS 161827, *7 (W.D. Ky. Sept. 20, 2018).

“The hearing may be reopened, before or after a determination by the judicial officer, at any time

before trial if the judicial officer finds that information exists that was not known to the movant at

the time of the hearing and that has a material bearing on the issue whether there are conditions of

release that will reasonably assure the appearance of such person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(f)(2).

       18 U.S.C § 3142(e) states, “[i]f…the judicial officer finds that no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community, such judicial officer shall order the detention of the person before

trial.” In making this determination, the judicial officer considers: 1) the nature and circumstance

of the offense; 2) the weight of the evidence against the person; 3) the history and characteristics
  Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 3 of 7 PageID #: 74




of the person; and 4) the nature and seriousness of the danger to any person or the community. 18

U.S.C. §3142(g)(1)-(4).

                                             III. Discussion

         Glover’s sole reason for release is the current COVID-19 pandemic. He has not argued or

provided the Court with any information that materially changes Judge King’s finding that there

are no conditions of release that will reasonably assure his appearance or the safety of any other

person and the community. Although not explicitly stated, Glover is arguing there is now a

compelling reason for his release. 18 U.S.C. §3142(i) states: “[t]he judicial officer may…permit

the temporary release of the person…to the extent that the judicial officer determines such release

to be necessary for the preparation of the person’s defense or for another compelling reason.” “A

defendant bears the burden of establishing circumstances warranting temporary release under §

3142(i).” United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, *2 (D. Kan. Mar. 25,

2020).

         “Courts have typically granted relief under § 3142(i) only sparingly to permit a defendant’s

release where, for example, he is suffering from a terminal illness or serious injuries.” Id. (citing

United States v. Hamilton, No. 19-CR-54-01, 2020 WL 132036, *2 (E.D. N.Y. Mar. 20, 2020).

The Court in United States v. Cordero Carabollo, 185 F. Supp. 2d 143 (D.P.R. 2002) release the

defendant due to his extreme medical needs. Id. at 144. Cordero Caraballo suffered from: “(i)

partial paraplegia (loss of function of the lower extremities); (ii) left hand loss of function; (iii)

huge ulcer at the right low back, with exposure of the pelvis and active infection; (iv) incomplete

healing of the previous abdominal surgeries; (v) long healing wounds at the right leg and left thigh;

and (vi) healing tracheotomy.” Id.

A. Clark Factors
  Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 4 of 7 PageID #: 75




       In Clark, the Court set forth guidelines for Courts to evaluate on a case by case basis. That

Court evaluated several factors in making its determination. The Court here will use those same

factors. Those factors are:

        (1) the original grounds for the defendant’s pretrial detention, (2) the specificity of
       the defendant’s stated COVID-19 concerns, (3) the extent to which the proposed
       release plan is tailored to mitigate or exacerbate other COVID-19 risks to the
       defendant, and (4) the likelihood that the defendant’s proposed release would
       increase COVID-19 risks to others. The court will not necessarily weigh these
       factors equally, but will consider them as a whole to help guide the court’s
       determination as to whether a “compelling reason” exists such that temporary
       release is “necessary.”

Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3.

       1. Original Grounds for Glover’s Pretrial Detention

        At the detention hearing, Judge King found:

       “There is a rebuttable presumption that no condition or combination of conditions will
       reasonably assure the appearance of the defendant as required and the safety of the
       community because there is probable cause to believe that the defendant committed…an
       offense for which a maximum term of imprisonment of 10 years or more is prescribed in
       the Controlled Substances Act”

[DN 24.] Judge King also found.

       “While the Defendant proffered evidence of strong family ties to the community sufficient
       to overcome the presumption, the Court must still consider the presumption in reaching its
       decision. The Defendant has two prior state felony drug trafficking conviction, the second
       committed while on parole for the first. The instant federal drug distribution conspiracy
       indictment allegedly occurred while on parole for the second. The investigation for the
       instant offense began with a referral from TSA officials who prevented the Defendant from
       boarding a commercial flight to Chicago with $29,000 in currency lined in his suit case.
       The travel also would have been a violation of his state parole. While the Defendant enjoys
       the presumption of innocence, the detention statute requires the Court to consider the
       weight of the evidence. The weight of the evidence is strong, including the seizure of 6,159
       grams of pure methamphetamine from a vehicle owned by his spouse and frequently used
       by the Defendant.”

[DN 24.] Given the nature of the charged offense, Glover’s prior criminal history, and the previous

violation of his parole, the Court finds the reasons for Glover’s initial detention are still present.
    Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 5 of 7 PageID #: 76




          2. The Specificity of Glover’s Stated COVID-19 Concerns

          Glover does not state he suffers from any conditions that place him at a higher risk if he

contracted the virus. The Centers for Disease Control and Prevention has stated those that are 65

years or older, have lung, heart, kidney, liver, or autoimmune conditions, or are diabetic are at a

greater risk of becoming seriously ill.1 Glover does not state he has any of these conditions. He

states:

          “There are confirmed cases of COVID-19 in the Commonwealth and the citizens are being
          asked to take extensive precautionary measure to reduce the risk of contracting the virus
          for which there is presently no vaccine or cure. Incarcerated persons are unable to take
          many of these precautions and as a result are at increased [risk] of contracting the disease
          as well as increasing the risk that community members will catch the virus. The special
          vulnerability of prisons and jails to infectious disease, and particularly COVID-19 is
          readily apparent from the coronavirus outbreak across the world.”

[DN 28.] The government has provided the steps the detention center Glover is currently being
housed. Those steps are:

          “1. All employees and inmates are monitored for symptoms of respiratory infection;

           2. All new inmates are screened by medical personnel for signs of respiratory infection
          and appropriate infection prevention practices are implemented;

           3. Visits by non-essential personnel (programs, mentors, religious service, etc.) are
          suspended;

          4. Inmate visitation is suspended;

          5. Attorney/client meetings are being held by video conference or through the glass
          meetings;

           6. Clean teams have been designated and provided personal protective equipment and
          supplies to frequently disinfect high traffic areas;

          7. Hand sanitizer stations have been established and remain fully stocked; and

          8. Individuals who may become symptomatic will be isolated.”


1
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fspecific-
groups%2Fhigh-risk-complications.html
  Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 6 of 7 PageID #: 77




[DN 29 at 4.] Further, Glover has not argued that there are currently any confirmed or suspected

cases at his facility. He has only stated general fears about contracting the virus while in jail. “[A]

defendant should not be entitled to temporary release under § 3142(i) based solely on generalized

COVID-19 fears and speculation.” Clark, 2020 WL 1446895, at *3. Although the Court recognizes

the seriousness of the pandemic, Glover’s general fears about potentially contracting the virus

cannot, alone, suffice. Other Courts have found where facilities are taking similar steps and the

defendant does not show there are any confirmed cases in the facility release is not warranted. See

United States v. Pruitt, No. 17-cr-20183-4, 2020 WL 1698661, (E.D. Mich. Apr. 8, 2020); United

States v. Veras, No. 3:19-CR-010, 2020 WL 1675975, (M.D. Pa. Apr. 6, 2020).

   3. The Extent to Which the Proposed Release Plan is Tailored to Mitigate or Exacerbate
      Other COVID-19 Risks to the Defendant

       Here, the only release plan Glover proposes is that he has secured employment at Any and

All Drywall upon his release. [DN 28 at 2.] “[T]he proposed temporary release plan should be

tailored to mitigate the defendant’s overall COVID-19 risks, not exacerbate them. Thus, the court

evaluates the extent to which the proposed release plan is tailored to mitigate or exacerbate the

defendant’s overall COVID-19 risks.” Clark, 2020 WL 1446895, at *6. Here, Glover has not

provided any information on where he would stay upon release, how he would get there, and how

any risks to him would be mitigated. Without any evidence, the Court cannot determine whether

release would mitigate or exacerbate risks to Glover. Therefore, Glover has not met his burden and

this factor weighs in favor of detention.

       4. The Likelihood That the Defendant’s Proposed Release Would Increase COVID-
          19 Risks to Others

       As stated when evaluating the previous factor, Glover has not provided a release plan. The

Court cannot fully evaluate the potential risk to others without a plan. However, “[a] defendant
  Case 5:19-cr-00067-TBR Document 37 Filed 05/21/20 Page 7 of 7 PageID #: 78




who is unable to comply with conditions of release poses potential risks to law enforcement

officers who are already tasked with enforcing shelter-in-place orders in many cities and counties,

pretrial services officers who come into contact with the defendant for supervision, and others if

that individual is taken back into custody.” United States v. Smoot, No. 2:19-CR-20, *3 2020 WL

1501810 (S.D. Ohio March 30, 2020) (quoting Clark, No. 19-40068-01-HLT, *7 2020 WL

1446895). Glover has a history of violating his parole. Given his history, and the lack of any

proposed plan, this Court finds Glover increases the risk of COVID-19 transmission to others.

Therefore, this factor weighs in favor of detention.

                                             IV. Conclusion

       After evaluating the Clark factors, this Court finds Glover has not established compelling

reasons for release. There is currently no outbreak at his facility and the facility is taking measures

to combat any possible outbreak. The reasons Judge King ordered Glover detained still exist and

Glover has not provided any evidence that those concerns have materially changed. Should

Defendant have any evidence or argument that concerns COVID-19 issues, he may file a renewed

motion for release. Therefore, IT IS HEREBY ORDERED that Defendant’s Motion to Review

Detention Order [DN 28] is DENIED.

       IT IS SO ORDERED.




                                                                               May 21, 2020




cc: counsel
